     Case 1:20-cv-01199-AWI-SKO Document 22 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       CURTIS LEE HENDERSON, SR.,                             Case No. 1:20-cv-01199-AWI-SKO (PC)

12                            Plaintiff,                        ORDER DENYING PLAINTIFF’S MOTION
                                                                FOR REFERRAL TO ALTERNATIVE
13               v.                                             DISPUTE RESOLUTION

14       S. CASTILLO, JR., et al.,                              (Doc. 21)

15                            Defendants.
16

17              Plaintiff Curtis Lee Henderson, Sr., is a state prisoner proceeding pro se and in forma

18   pauperis. On March 12, 2021, the Court screened Plaintiff’s complaint pursuant to 28 U.S.C. §

19   1915A and found that it states cognizable claims of deliberate indifference against Defendants

20   Castillo and Tyler in their individual capacities, but that its remaining claims are not cognizable.

21   (Doc. 20.) The Court directed Plaintiff to file an amended complaint curing the deficiencies in his

22   pleading, or a notice that he wishes to proceed only on the claims found cognizable. (Id.) To date,

23   Plaintiff has not filed either.

24              On April 1, 2021, Plaintiff filed a “motion for early settlement program.” (Doc. 21.)

25   Plaintiff requests that the Court refer this case to alternative dispute resolution (“ADR”). (Id.)

26              Plaintiff’s motion is premature. The Court has not yet directed service of the complaint,

27   and thus no defendants appeared in this action.1 The Court will not direct service of the complaint

28
     1
         The California Attorney General’s Office previously made a special appearance on behalf of Defendants for the
     Case 1:20-cv-01199-AWI-SKO Document 22 Filed 04/07/21 Page 2 of 2


 1   until Plaintiff either files an amended complaint curing the deficiencies identified by the Court, or

 2   a notice to proceed on the claims found cognizable. If the defendants appear and file an answer to

 3   the complaint, the Court will refer this case to ADR at that point.

 4            Based on the foregoing, the Court DENIES Plaintiff’s motion as premature.

 5
     IT IS SO ORDERED.
 6

 7   Dated:      April 6, 2021                                               /s/   Sheila K. Oberto                .
                                                                 UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     sole purpose of opposing Plaintiff’s motion for a temporary restraining order. (Doc. 11; see also Doc. 10.)
                                                                2
